Filed 5/27/20
                IN THE SUPREME COURT OF
                       CALIFORNIA
                 MONTROSE CHEMICAL CORPORATION
                          OF CALIFORNIA,
                               Petitioner,
                                   v.
            THE SUPERIOR COURT OF LOS ANGELES COUNTY,
                              Respondent;
                  CANADIAN UNIVERSAL INSURANCE
                       COMPANY, INC., et al.,
                        Real Parties in Interest.

                                  S244737

                  Second Appellate District, Division Three
                                 B272387

                     Los Angeles County Superior Court
                                 BC005158


                     ORDER MODIFYING OPINION

THE COURT:
       The opinion in this matter filed April 6, 2020, and appearing at 9
Cal. 5th 215, is modified as follows:
       On page 223, replace the sentence “Montrose and the insurers, which
are the real parties in interest here,1 agree for purposes of this dispute
that Montrose’s primary coverage has been exhausted.” with “Montrose
and the insurers, which are the real parties in interest here,1 agree the
dispute before this court presents no issue about the exhaustion of
Montrose’s primary insurance.”
       This modification does not affect the judgment.